DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 14 July 2022.

Regarding Previous Claim Objections
Previous objection to claims 1, 5-6, 13-14 has been withdrawn in view of the amendment to the objected claims.

Regarding Previous Rejection Under 35 USC § 101
Previous rejection of claim 15 has been withdrawn in view of the amendment to the rejected claim.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-15 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-14] with respect to rejection of claims 1 and 9 have been fully considered but are not persuasive.

Regarding claim 1, on pages 8-14, Applicant argues that prior art of record fails to teach “immersion fluid… incident angles in the immersion fluid larger than 70 degrees”.
The Examiner respectfully disagrees. The Examiner respectfully submits that the argued limitations are not providing details that preclude the prior art of record of being used because of the broad and general recitation of limitations in claim 1. That is, claim 1 is not providing details of specific characteristics of the immersion fluid to preclude the immersion fluid in Mullani of being used [Paragraph 53]; or how the incident angles are determined so that they are not selected as a matter of design preference at moment of configuring the system [Wadman: Paragraphs 30-34], thus precluding the incident angles in Wadman of being used.

Regarding claim 9, this claim incorporates similar limitations to those set forth in independent claim 1, therefore it is rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-6, 9-10, 13-15 have been amended. Claims 1-15 are presented for examination.

Claim Objections
Claims 8, 12, 15 are objected to because of the following informalities:

For claim 8:
Expand this claim as a dependent claim, starting from the preamble, or expand it as an independent claim incorporating all of the limitations of the root claim.

For claim 12:
Expand this claim as a dependent claim, starting from the preamble, or expand it as an independent claim incorporating all of the limitations of the root claim.

For claim 15:
Expand this claim as a dependent claim, starting from the preamble, or expand it as an independent claim incorporating all of the limitations of the root claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 10:
In line 5, “the further light” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wadman (US Patent Application Publication No. 2010/0208050) in view of Mullani (US Patent Application Publication No. 2015/0036311).

Regarding claim 1, Wadman teaches a dermoscope for forming an image of a part of a skin having one or more at least partly transparent structures (Figs. 1-5), the dermoscope comprising:
a light source (grazing light sources 16-17 [Fig. 2]);
a light shaping unit (transparent cap 60 [Fig. 4]); and
an image forming lens (lens of camera 14 [Fig. 2]),
wherein the light source, the light shaping unit and the image forming lens is aligned with an optical axis of the dermoscope (all elements in Fig. 2 being aligned in direction of light sources and refraction of the light),
wherein the light source is configured to provide light to the light shaping unit (light being projected from grazing light sources),
wherein the light shaping unit is configured to direct at least part of the light [(the light from light sources being provided to sample 1 which is patient’s skin) having the one or more at least partly transparent structures to be imaged (the light being projected to semitransparent skin [Paragraph 9]) at incident angles in the immersion fluid larger than 70 degrees relative to the optical axis of the dermoscope (by using grazing lights, these lights are being projected at several angles as appropriate and setup at the implementation of the system, thus comprising 70 degrees [Paragraphs 30-34]), and
wherein the image forming lens is configured to receive at least part of the light refracted by the one or more at least partly transparent structures (lens of camera 14 receiving the refracted light [Paragraphs 30-34]).
However, Wadman does not explicitly mention via an immersion fluid.
Mullani teaches, in a similar field of endeavor of dermis systems, the following:
via an immersion fluid (in dermis systems, light is detected via immersion fluids [Paragraph 53]).
Additionally, the Examiner respectfully submits that limitations “immersion fluid… incident angles in the immersion fluid larger than 70 degrees” are not providing details that preclude the prior art of record of being used because of the broad and general recitation of limitations in claim 1. That is, claim 1 is not providing details of specific characteristics of the immersion fluid to preclude the immersion fluid in Mullani of being used [Paragraph 53]; or how the incident angles are determined so that they are not selected as a matter of design preference at moment of configuring the system [Wadman: Paragraphs 30-34], thus precluding the incident angles in Wadman of being used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dermis system (as taught by Wadman) by detecting light via immersion fluids (as taught by Mullani) for the purpose of viewing of the skin and subsurface and lesions in the skin (Mullani – Paragraph 10).

Regarding claim 2, Wadman further teaches the dermoscope according to claim 1, further comprising a sensor configured to receive the light from the image forming lens and to register the image from at least the received light (camera senses and registers the received image from skin [Paragraph 29]).

Regarding claim 3, Wadman further teaches the dermoscope according to claim 1, further comprising a further light source configured to provide further light to the light shaping unit for directing at least part of the further light via the immersion fluid to the part of the skin to be imaged at incident angles in the immersion fluid smaller than 48 degrees relative to the optical axis of the dermoscope, wherein the image forming lens is configured to receive at least part of the further light reflected from the part of the skin, the part of the skin further having one or more at least partly reflective structures (several light sources 16-17 are implemented, thus further light source is used, so that multiple images are obtained at different incident angles [Paragraphs 30-34]).

Regarding claim 4, Wadman further teaches the dermoscope according to claim 3, wherein the dermoscope is configured to selectively operate the light source and the further light source (the light sources are used at different parameters, where a person having ordinary skills in the art would recognize that, then, these light sources are selectively used [Paragraph 30]).

Regarding claim 5, Wadman further teaches the dermoscope according to claim 1, wherein the light source includes one or more LEDs, and the one or more LEDs in direct optical contact to the light shaping unit, the one or more LEDs thereby being configured to couple light into the light shaping unit at angles larger than 55 degrees relative to the optical axis of the dermoscope (a person having ordinary skills in the art would recognize the light sources comprise LEDs, thus these LEDs are projecting the light into cap 60 with the different angles [Paragraphs 30-34]).

Regarding claim 6, Wadman further teaches the dermoscope according to claim 1, wherein
the light source includes one or more LEDs (a person having ordinary skills in the art would recognize the light sources comprise LEDs, thus these LEDs are projecting the light into cap 60 with the different angles [Paragraphs 30-34]),
wherein the light shaping unit includes a transparent body (transparent cap 60 [Paragraph 34]) having an inclined side portion (inclined side portions) and a flat center portion (central portion), the transparent body having an optical axis, the optical axis of the transparent body coinciding with the optical axis of the dermoscope (the transparent cap 60 being in direction coinciding the axis of the modules),
wherein the one or more LEDs are configured to provide light to the inclined side portion to couple light into the light shaping unit (the light being projected through the transparent cap 60) at angles in the transparent body larger than 55 degrees relative to the optical axis of the transparent body (by using grazing lights, these lights are being projected at several angles as appropriate and setup at the implementation of the system, thus comprising 70 degrees [Paragraphs 30-34]), and
wherein the flat center portion is configured to direct at least part of the light refracted from the one or more at least partly transparent structures to the image forming lens (as in Fig. 1, the light coming refracted to camera 14).

Regarding claim 7, Wadman further teaches the dermoscope according to claim 1, wherein the light source includes a plurality of selectively operable light source sections arranged to provide light (plurality of light sources 16-17) to the light shaping unit in a plurality of directions for letting the light shaping unit direct the at least part of the light via the immersion fluid to the part of the skin (light being projected to skin 1 via transparent cap 60) having the one or more at least partly transparent structures (the light being projected to semitransparent skin [Paragraph 9]) to be imaged at incident angles in the immersion fluid larger than 70 degrees relative to the optical axis of the dermoscope at one or more of the plurality of directions (by using grazing lights, these lights are being projected at several angles as appropriate and setup at the implementation of the system, thus comprising 70 degrees [Paragraphs 30-34]).

Regarding claim 8, Wadman in view of Mullani further teaches a system for assessment of a hair and/or skin condition, the system comprising:
a dermoscope according to claim 1 (as applied to claim 1);
an analysis unit; and a presentation unit (camera 14 analyses and presents results of the refracted light [abstract]),
wherein the analysis unit is configured to receive one or more dermoscopy images from the dermoscope and to obtain a dermoscopic analysis result from the one or more dermoscopy images ([Paragraphs 30-34]), the dermoscopic analysis result including at least one of:
an analysis result suitable for assessment of hair condition, and an analysis result suitable for assessment of skin condition (it is determine skin conditions [abstract]); and
the presentation unit is configured to receive the dermoscopic analysis result from the analysis unit and to present at least part of the analysis result to a user (camera 14 is for presenting the results to users [abstract]).

Regarding claim 9, Wadman teaches a method for forming an image of a part of a skin having one or more at least partly transparent structures (Figs. 1-5), the method comprising:
[
illuminating the at least the part of the skin (the light from light sources being provided to sample 1 which is patient’s skin) having the one or more at least partly transparent structures to be imaged (the light being projected to semitransparent skin [Paragraph 9]) [(by using grazing lights, these lights are being projected at several angles as appropriate and setup at the implementation of the system, thus comprising 70 degrees [Paragraphs 30-34]) [
detecting at least part of light refracted at return angles within a detection range from the one or more at least partly transparent structures to obtain detected light (lens of camera 14 receiving the refracted light [Paragraphs 30-34]); and
forming the image from at least the detected light ([abstract]).
However, Wadman does not explicitly mention applying an immersion fluid on at least the part of the skin having the one or more at least partly transparent structures to be imaged; through the immersion fluid; in the immersion fluid.
Mullani teaches, in a similar field of endeavor of dermis systems, the following:
applying an immersion fluid on at least the part of the skin having the one or more at least partly transparent structures to be imaged; through the immersion fluid; in the immersion fluid (in dermis systems, light is detected via immersion fluids [Paragraph 53]).
Additionally, the Examiner respectfully submits that limitations “immersion fluid… incident angles in the immersion fluid larger than 70 degrees” are not providing details that preclude the prior art of record of being used because of the broad and general recitation of limitations in claim 1. That is, claim 1 is not providing details of specific characteristics of the immersion fluid to preclude the immersion fluid in Mullani of being used [Paragraph 53]; or how the incident angles are determined so that they are not selected as a matter of design preference at moment of configuring the system [Wadman: Paragraphs 30-34], thus precluding the incident angles in Wadman of being used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dermis system (as taught by Wadman) by detecting light via immersion fluids (as taught by Mullani) for the purpose of viewing of the skin and subsurface and lesions in the skin (Mullani – Paragraph 10).

Regarding claim 10, Wadman further teaches the method according to claim 9, further comprising:
illuminating the at least the part of the skin through the immersion fluid with further at incident angles in the immersion fluid smaller than 48 degrees relative to the normal of the part of the skin surface (by using grazing lights, these lights are being projected at several angles as appropriate and setup at the implementation of the system, thus comprising 70 degrees [Paragraphs 30-34]);
detecting at least part of the further light reflected at a return angles within the detection range from reflective structures of the part of the skin to obtain detected further light (thus the light is detected from each of the light sources [Paragraphs 30-34]) and
forming the image or forming a further image from at least the detected further light (image being detected by the camera 14 from each of the light sources).

Regarding claim 11, Wadman further teaches the method according to claim 9, wherein illuminating the at least the part of the skin having the one or more at least partly transparent structures to be imaged through the immersion fluid at incident angles relative to the normal larger than 70 degrees is performed in at least two different angular ranges (since different light sources are used, then multiple angles are also considered within the variety of angles [Paragraphs 30-34]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wadman (US Patent Application Publication No. 2010/0208050) in view of Mullani (US Patent Application Publication No. 2015/0036311) and further in view of Gusarov et al. (US Patent Application Publication No. 2017/0286752).

Regarding claim 12, the combination of Wadman and Mullani teaches a method for analyzing a skin and/or hair condition comprising:
obtaining an image formed by the methods of claims 9 (as applied to claim 9).
However, the combination of Wadman and Mullani does not explicitly mention detecting an edge of a transparent or semi-transparent hair in the image.
Gusarov teaches, in a similar field of endeavor of dermis systems, the following:
detecting an edge of a transparent or semi-transparent hair in the image (it is disclosed the determination of regions of the hair, including the edges of the hair [Paragraph 64]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dermis system (as taught by Wadman) by detecting light via immersion fluids (as taught by Mullani) by detecting edges of hair (as taught by Gusarov) for the purpose of properly determining region of interest on images taken from skin (Gusarov – Paragraph 3).

Regarding claim 13, Gusarov further teaches the method according to claim 12, the method further comprising:
detecting an opposite edge of the transparent or semi-transparent hair; and determining a diameter of the transparent or semi-transparent hair from the edge and the opposite edge of the transparent or semi-transparent hair (since all edges and sizes of the hairs are detected, diameters are then considered as well [Paragraph 64]).

Regarding claim 14, Gusarov further teaches the method according to claim 12, further comprising:
determining a position of each of at least two partially overlapping hair from using edges detected in the image corresponding to one of two opposite sides of each of the at least two partially overlapping hairs (position and presence of all hairs are detected, overlapping is then considered as well [Paragraphs 39, 41]).

Regarding claim 15, this claim is rejected as applied to claim 12. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633